.NOTE: This order is n011precedentia1.
United States Court of AppeaIs
for the FederaI Circuit
ATLANTIC RESEARCH MARKETING SYSTEMS,
INC., '
Plczin,tiff-Appellee,
V.
STEPHEN P. TROY, JR. AND TROY INDUSTRIES,
INC.,
Defendants-Appellan,ts. . _
2011-1447
Appea1 from the United States District C0urt for the
District of Massachusetts in case n0. 07-CV-115'76, Judge
Patti B. Saris.
ON MOTION
Before LOUR1E, MO0RE, AND REYNA, Circuit Judges.
LOURIE, Circuit Ju,dge.
0 R D E R
At1antic Research Marketing Syste1ns, Inc. (ARMS)
moves to dismiss this appeal for lack of jurisdiction

ATLANTIC RESEARCH V. TROY 2
Stephen P. Troy, Jr. and Troy Industries, Inc. (Troy)
oppose. ARMS replies.
Troy’s appeals focuses on two decisions by the magis-
trate judge concerning discovery matters Troy argues
that such decisions are immediately appealable to this
court under 28 U.S.C. § 636(c)(1). That section allows, in
relevant part:
Upon consent of the parties, a full-time United
States magistrate judge or a part-time United
States magistrate judge who serves as a full-time
judicial officer may conduct any or all proceedings
in a jury or nonjury civil matter and order the en-
try of judgment in the case, when specially desig-
nated to exercise such jurisdiction by the district
court or courts he serves. f
The docket in this case does not indicate th`at this case
was referred to a magistrate judge for judgment under
Section 636(c)(l) and judgment has not been entered
This section is inapplicable.
Because there are pending claims, there is no final
judgment and this appeal is pre1nature.SeeNystrom v.
Trex Co., 339 F.3d 1347, 1350 (Fed. Cir. 2003) ("If` a case
is not fully adjudicated as to all claims for all parties and
there is no express determination that there is no just
reason for delay or express direction for entry of judgment
as to fewer than all of the parties or claims, there
is no final decision . . . and therefore no jurisdiction.”) Any
adversely affected party may, of course, file a notice of
appeal after the district court claims disposes of all claims
and enters final judgment
Accordingly,
lT lS ORDERED THAT2
(1) The motion is granted

ATLANTIC RESEARCH V. TROY
3
(2) Each side shall bear its own costs
SEP 0 6 -2011
Date
cc: Paul J. Hayes, Esq.
Damian R. LaPlaca, Esq.
s24
FOR THE COURT
lsi J an Horbaly
J an Horbaly
Clerk
ISsUED As A MANDATE; SEP 9 5 2911
lo
U.S. COUR'l:f)l?EPPEALS FOR
THE FEDERAL C|RCUlT
SEP 0 6 2011
.IAN l'l0RBAL¥
CLERK